UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7910



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THOMAS J. COBB,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-90-509; CA-00-3932-4-12)


Submitted:   June 30, 2004                 Decided:   August 6, 2004


Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas J. Cobb, Appellant Pro Se. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Thomas      J.   Cobb    appeals     from    the     district     court’s

dismissal    of   his    petition      filed    under    28   U.S.C.    §   2241   and

construed by the district court as a motion under 28 U.S.C. § 2255

(2000).     An appeal may not be taken to this court from the final

order in a habeas proceeding unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004).                             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)    (2000).       A    prisoner    satisfies       this   standard   by

demonstrating     that       jurists    of     reason    would     find     that   his

constitutional     claims      are   debatable     and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have reviewed the record and conclude that Cobb has

not made the requisite showing. We therefore deny a certificate of

appealability and dismiss the appeal.*                   We dispense with oral



      *
      The district court construed Cobb’s 28 U.S.C. § 2241 (2000)
petition as a motion to vacate under 28 U.S.C. § 2255, and
dismissed it as a successive motion lacking the authorization
required by § 2255. Having construed Cobb’s notice of appeal and
informal brief as a motion for authorization to file a successive
habeas petition, see United States v. Winestock, 340 F.3d 200, 208
(4th Cir.), cert. denied, 124 S. Ct. 496 (2003), we conclude that
Cobb is not entitled to such authorization under the strictures of
§ 2255.

                                        - 2 -
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -